OPINION
This matter is before the court on plaintiff's motion to dismiss an appeal by Frank P. Quinn from an order overruling defendant's objections to the allowance and settlement of the plaintiff's proposed bill of exceptions, and to the rejection of defendant's proposed modifications and amendments thereof.
1, 2. The motion must be granted. It has been often held by this court that no appeal lies except when authorized by statute. Chapter 91, Stats. 1913, enumerates the instances in which an appeal may be taken, and the order appealed from is not one of them. *Page 68 
The method of attaining the end desired by the defendant is pointed out in Quinn v. Quinn, No. 2912, this day decided.
It is ordered that the appeal be dismissed.